DETAILED ACTION
Response to Amendment
Claims 1-10, 21-28, and 31-32 are pending. Claims 1, 21, and 27 are amended. Claims 29-30 are canceled. Claims 31-32 are new.
Response to Arguments
Applicant's arguments filed 10 November, 2021 have been fully considered but they are not persuasive. 
With respect to the argument on pages 10-11 with respect to the rejection of claims 1 and 27 partly under Styler, examiner disagrees. Styler uses machine learning, in which an LSTM is cited, to determine expected trajectories. Representative argues the Styler reference is only finding state data and not expected object trajectories. Examiner disagrees, as the reference determines predicted motion, and predicted motion is described by Styler as indicating a path/trajectory. State data is indeed determined, as indicated by representative, but that state data is used to predict object motion.

Styler states the following, all of which disclose train the LSTM network to generate expected object trajectories and an expected object trajectory including a plurality of subsequent positions and corresponding times for the particular object in the field of view of the sensor:

The prediction data can be indicative of one or more predicted future locations of each respective object.  The prediction data can indicate a predicted path associated with each object.  The predicted path can be indicative of a predicted motion trajectory along which the respective object is predicted to travel over time.  The prediction data can indicative the speed 

For example, the vehicle computing system can determine an actual motion trajectory of at least one object and a predicted motion trajectory of the at least one object (e.g., based at least in part on the state data).  The vehicle computing system can access rule(s) that consider where the at least one object is at a current time relative to where the vehicle computing system (e.g., the prediction system) predicted the at least one object would be t seconds ago.  The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past prediction locations and current/future locations.  In the event that there is a deviation (e.g., above a particular threshold) by the actual object motion trajectory from the predicted object motion trajectory, the vehicle computing system can determine that an anomaly exists (e.g., with the at least one object's motion) [0027]

The vehicle computing system can compare the actual motion trajectory (e.g., the u-turn) to a previously predicted motion trajectory (e.g., straight path) to determine that an anomaly exists with respect to the object's motion, and, thus, that the object's predicted trajectory is not accurate [0028]

In such a case, the vehicle computing system can input the state data indicative of the vehicle's location, speed, heading, etc. at various times, a predicted motion trajectory, and/or other data into the machine-learned model.  The machine-learned model can process such data and 

The prediction system 126 can be configured to predict a motion of the object(s) within the surrounding environment of the vehicle 104.  For instance, the prediction system 126 can create prediction data 132 associated with the one or more objects.  The prediction data 132 can be indicative of one or more predicted future locations of each respective object.  The prediction data 132 can indicate a predicted path associated with each object, if any.  The predicted path can be indicative of a predicted motion trajectory along which the respective object is predicted to travel over time.  The prediction data 132 can be indicative of the speed at which the object is predicted to travel along the predicted path and/or a timing associated therewith.  The prediction data 132 can be created iteratively at a plurality of time steps such that the predicted movement of the objects can be updated, adjusted, confirmed, etc. over time [0056]

The predicted motion trajectory 206 can correspond to a typical object motion within the travel way 204 (e.g., straight motion across the bridge) [0060]

The vehicle computing system 102 can predict that the object 402 will travel in accordance with a predicted motion trajectory 406 (e.g., straight within a travel lane of the one-way road).  Additionally, or alternatively, the vehicle computing system 102 may predict that the object 402 will stop within the travel way 404 based at least in part on the state data 130 associated with the object 402 (e.g., indicating that the vehicle's speed is decreasing over time).  However, once the object 402 is stopped, the object 402 may begin to travel in a reverse direction, state data 130 indicative of the one or more states of the object 402 (e.g., vehicle's location, speed, heading, etc. at various times), the predicted motion trajectory 406, map data 120 (e.g., indicating the intended direction of the travel 404), and/or other data into the model 302.  The model 302 can process such data and provide an output (e.g., output data 306) indicating that the object's motion is an anomaly, the type of the anomaly (e.g., associated with a parallel parking maneuver), and/or the likelihood that the object's motion is an anomaly [0066]


    PNG
    media_image1.png
    843
    603
    media_image1.png
    Greyscale


With respect to the argument on pages 12-13 with respect to the rejection of claims 1 and 27 partly under Janzen, examiner disagrees. 

Representative indicates Janzen is only directed to finding traffic and not individual trajectories. Janzen states the following, all of which disclose applying the one or more object trajectories 

One or more sensor processing units within the traffic optimization system can process images captured by the one or more cameras to detect any of a variety of objects including (but not limited to) automobiles (with varying degrees of specificity), busses, cyclists, pedestrians, emergency vehicles, boats, and/or trolleys/light rail trains.  In a number of embodiments, the traffic optimization system also detects historical motion of a detected object and/or attempts to predict future motion of the detected object [0048]

In several embodiments, historical information concerning detected objects can also be utilized to estimate (412) object motion [0071]

Road users can be tracked (608) using unique visual features, (including color, size/aspect ratio and SIFT/SURF features or similar), unique visual markings, wireless signatures (either active transponder or passive emission), their motion and predicted destination, and via their license plates [0082]

Since the most computationally efficient algorithm for detecting vehicles is often to look for motion, it is important to track objects that stop moving even after they lose their motion signature.  By tracking each object's location, velocity, and acceleration, this can readily be prediction and tracking includes a particle filter, such as (but not limited to) a Kalman Filter, potentially using the Hungarian algorithm or another cost-minimization algorithm to match predicted tracks to recent detections [0088]


    PNG
    media_image2.png
    588
    957
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    629
    media_image3.png
    Greyscale

The LSTM was disclosed by Styler.
Applicant’s arguments, see pages 13-16, filed 10 November, 2021, with respect to the 35 USC 103 rejection of claim 21 along with accompanying amendments have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 21-26 have been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) in view of Janzen et al. (US 20180096595 A1).

Regarding claims 1 and 27, Styler et al. disclose a method comprising and system comprising: one or more processing units; and one or more memory units storing instruction that, when executed using the one or more processing units, cause the one or more processing units to perform operations comprising: determining, based at least in part on sensor data representative of a field of view of a sensor (cameras, “For example, the sensor data can 
system) predicted the at least one object would be t seconds ago, [0027], The predicted path can be indicative of a predicted motion trajectory along which the respective object is predicted 

Styler et al. do not use the phrase, “applying the set of object trajectories to a long short-term memory (LSTM) network”. It would have been obvious at the time of filing to one of ordinary skill in the art that Styler et al. is applying the set of object trajectories to a long short-term memory (LSTM) network, as the LSTM network is described ([0029], [0062]), training is described ([0029]) and it is indicated the input to the machine learning model includes object trajectories ([0031]). Styler et al. do not disclose sensor data generated using a sensor statically positioned relative to a roadway/an indication of environment attributes including at least one of weather conditions and lighting conditions/ computing, by the LSTM network and based at least in part on one or more observed object trajectories and respective weather conditions or respective lighting conditions. 

Janzen et al. teach determining, based at least in part on sensor data generated using a sensor statically positioned relative to a roadway and representative of a field of view of at least a portion of the roadway (image captured by a camera mounted to a traffic signal pole with a bird's eye view of an intersection, [0021]), one or more object trajectories corresponding to one or more objects traveling through the portion of the roadway (“Once a road user has been identified, it can be tracked (608) from frame to frame using visual features identified in the image.  This information can extend even past the current intersection such that road users can be tracked through multiple intersections, providing robust measurement of transit times for various classes of objects such as vehicles of different types, bikes, and pedestrians.  Information about vehicle speed and direction of travel (610) can be used to predict when a car 

In particular, Janzen et al. teach applying the one or more object trajectories and an indication of environment attributes including at least one of weather conditions or lighting conditions to a long short-term memory (LSTM) network to train the LSTM network to generate expected object trajectories and an expected object trajectory including a plurality of subsequent positions and corresponding times for the particular object in the field of view of the sensor (One or more sensor processing units within the traffic optimization system can process images captured by the one or more cameras to detect any of a variety of objects including (but not limited to) automobiles (with varying degrees of specificity), busses, cyclists, pedestrians, emergency vehicles, boats, and/or trolleys/light rail trains.  In a number of embodiments, the traffic optimization system also detects historical motion of a detected object and/or attempts to predict future motion of the detected object, [0048], In several embodiments, historical information concerning detected objects can also be utilized to estimate (412) object motion, [0071], Road users can be tracked (608) using unique visual features, (including color, size/aspect ratio and SIFT/SURF features or similar), unique visual markings, wireless signatures (either active transponder or passive emission), their motion and predicted destination, and via their license plates, [0082], Since the most computationally efficient 
    PNG
    media_image2.png
    588
    957
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    382
    629
    media_image3.png
    Greyscale
) [in particular these indicate individual trajectories and not just overall traffic].

Styler et al. and Janzen et al. are in the same art of detecting vehicles/traffic (Styler et al., abstract; Janzen et al., abstract). The combination of Janzen et al. with Styler et al. enables the 

Regarding claims 2 and 28, Styler et al. and Janzen et al. disclose the method and system of claims 1 and 27. Styler et al. further disclose the sensor is a camera, and the method further comprises determining each object trajectory of the one or more object trajectories by: detecting the particular object in image data generated by the camera; and determining a corresponding real-world position of the particular object at a plurality of times based at least in part on the image data (cameras, FOV, [0021], [0051], motion trajectory of an object, [0020], [0027], [0028], [0059], position at a plurality of times, [0061]).
 
Regarding claims 3 and 29, Styler et al. and Janzen et al. disclose the method and system of claims 1 and 27. Styler et al. further disclose determining the observed object trajectory of the particular object trajectory of the one or more object trajectories by determining a position of the particular object over a plurality of times, and wherein the position of the particular object is 

Regarding claims 4 and 30, Styler et al. and Janzen et al. disclose the method and system of claims 1 and 27. Styler et al. further disclose generating a visualization of the observed object trajectory overlaid on an image, the visualization including an indication of the anomaly when it is determined that the observed object trajectory is indicative of the anomaly (“The vehicle computing system can employ this recall technique to compare the at least one object's actual motion trajectory with the predicted motion trajectory to determine the overlap between past 
    PNG
    media_image4.png
    742
    588
    media_image4.png
    Greyscale
, expected trajectory 206 vs anomalous trajectory 210, Fig. 2, [0060], [0061], The human-machine interface(s) can obtain the data associated with the anomaly and display an alert indicating the existence of an anomaly via a user interface on a display device.  In this way, a human operator 108 can identify when and in what scenarios the vehicle computing system 102 is detecting anomalies within its surrounding environment, [0076]).

Regarding claim 5, Styler et al. and Janzen et al. disclose the method and system of claims 1. Styler et al. further disclose the particular object includes at least one of: a vehicle, an animal, or a human (objects are vehicles, pedestrians, bicycles, etc., [0020], [0021], [0024], [0051], [0071]).

Regarding claim 6, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the computing the expected object trajectory is based at least in part on traffic conditions (For example, the autonomous vehicle can identify that there is a larger crowd within the surrounding environment at a location that is atypical for the presence of a larger crowd (e.g., within an intersection).  The autonomous vehicle can plan its motion with respect to the 
(e.g., a large group of jaywalkers), [0026], For instance, categories (e.g., definitions) can be generated for different types of anomalies (e.g., u-turns, parallel parking, wrong way down 
one-way street, large unexpected crowds, etc.).  As one or more objects and/or other aspects of a surrounding environment are observed and analyzed, the vehicle computing system can determine if they fit into one or more of the different categories, [0032], The predicted motion trajectory 206 can correspond to a typical object motion within the travel way 204 (e.g., straight motion across the bridge), [0060], A scene can be indicative of one or more objects, the respective motion of the one or more objects, geographic features, etc. of a surrounding environment of the vehicle 104 during a particular time (e.g., a point in time, during a time period, etc., [0070], computing system 102 can determine that the geographic area 504 is one in which there is not typically a large crowd of pedestrians and/or that no event (e.g., parade) is scheduled to take place in the geographic area 504. As such, the vehicle computing system 102 can determine that the scene of the surrounding environment 500 is an anomaly because the scene includes a plurality of objects 502 (e.g., a large crowd of pedestrians) that is atypical for the surrounding environment 500 (e.g., the associated geographic area 504), [0071]) [LIDAR interpreted as light, crowds interpreted as traffic].

Regarding claim 8, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose 8 the expected object trajectory is computed by inputting a representation of at least a portion of the observed object trajectory into the LSTM network and obtaining as output at least one predicted object position (The prediction data can be indicative of one or more predicted future locations of each respective object, [0025], [0056]).

Regarding claim 9, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. further disclose the LSTM network is trained over time to adapt to object behavior observed over time (The prediction data 132 can be created iteratively at a plurality of time steps such that the predicted movement of the objects can be updated, adjusted, confirmed, etc. over time, [0056]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) and Janzen et al. (US 20180096595 A1) as applied to claim 1 above, further in view of Ogale et al. (US 20190034794 A1).

Regarding claim 7, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. and Janzen et al. do not explicitly disclose the determining the observed object trajectory is indicative of the anomaly is performed by an inference component. 

Ogale et al. teach determining the observed object trajectory is indicative of the anomaly is performed by an inference component (LSTM networks, [0049], “In some implementations, the training system selects to train the trajectory planning neural network system on a collection of training data sets that model driving behavior that is determined to meet one or more criteria, to the exclusion of other available training data sets that model driving behavior that does not meet such criteria.  The criteria for filtering training data sets and distinguishing sets that are acceptable for use in training the neural network system from sets that are not can be based on legal restrictions and other safe-driving policies defined by the training system.  As an example, the training system may reject training data sets that model illegal driving behaviors such as 

Styler et al. and Ogale et al. are in the same art of LSTM (Styler et al., [0029], [0062]; Ogale et al., [0049]). The combination of Ogale et al. with Styler et al. will enable the use of an inference component. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the inference component of Ogale et al. with the invention of Styler et al. as this was known at the time of filing, the combination would have predictable results, and as Ogale et al. indicate, “Some implementations of the subject matter described herein can, in certain instances, realize one or more of the following advantages.  First, a neural network system may generate a trajectory for a vehicle that satisfies criteria for vehicle navigation, such as criteria that improves passenger safety and comfort.  For example, a planned trajectory for a vehicle may mimic or resemble trajectories that would be taken by human drivers.  Second, a trajectory planning neural network system can be used to select waypoints in a planned trajectory for a vehicle.  The neural network system may improve the selection of waypoints so that a planned trajectory that results from the selected waypoints meets safety and comfort objectives for passengers in a vehicle.  Third, the complexity of the trajectory planning neural .
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Styler et al. (US 20190101924 A1) and Janzen et al. (US 20180096595 A1) as applied to claim 1 above, further in view of Saitwal et al. (US 20140132786 A1).

Regarding claim 10, Styler et al. and Janzen et al. disclose the method of claim 1. Styler et al. and Janzen et al. do not explicitly disclose the expected object trajectory includes a trajectory template.



. 

Allowable Subject Matter
Claims 21-26 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest alone or in combination the subject matter of claim 21, in particular “computing, by the LSTM network and based at least in part on one or more observed object trajectories and corresponding weather conditions or lighting conditions, a plurality of trajectory templates, wherein each trajectory template corresponds with a different weather condition or lighting condition; selecting a trajectory template, from the plurality of trajectory templates, based on a particular weather condition or lighting condition associated with a particular object; and determining that an object trajectory of the particular object associated with the particular weather condition or lighting condition is indicative of an anomaly based at least in part on a comparison of the object trajectory to the selected trajectory template associated with the particular weather condition or lighting condition”

US 9623905 B2: Different trajectories may be generated and included in sparse map 800 based on different environmental conditions, such as day and night, snow, rain, fog, etc. Autonomous vehicles driving under different environmental conditions may be provided with sparse map 800 generated based on such different environmental conditions. This location is where the vehicle is expected to travel to in a predetermined time period After alignment, processing unit 110 may determine the predicted location 3774 (see FIGS. 37, 38) of vehicle 200 after time "t" based on a current velocity of vehicle 200 and the geometry of the model trajectory 3710 As discussed herein, a transient condition is any condition expected to change after a predetermined time period (e.g., less than a few hours, a day, or a week or more) such that an update to a road model is not warranted or desirable.  Such transient conditions may be expected to no longer be present after the predetermined time period and therefore the server may determine to not change or update to the road model.  Conversely, if the server determines the adjustment was not due to a transient condition, the server may determine to update the road model. In some embodiments, the vehicle may transmit to the server data indicating a temporary deviation from the predetermined trajectory, when the actual trajectory is modified. The data may indicate a cause of the deviation, or the server may analyze the data to determine a cause of the deviation. The confidence level may be associated with the type of maneuver, the similarity between two or more maneuvers, identification of a source of the adjustment, a frequency of consistent updates, and the number of ratio of inconsistent updates, environmental conditions, such as weather, urban vs. rural environments, etc. The severity of the cause of the maneuver may also be taken into account when determining the confidence level. If the maneuver is severe (e.g., a sharp turn) and the cause may be associated with a potential weather situation and, in some embodiments, a less restrictive approval process can may be used For example, select an appropriate navigational response based on the position of vehicle 200 relative to the target trajectory of the sparse map.  Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, and the like.  Processing unit 110 may cause system 100 to provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 as shown in FIG. 2F to navigate vehicle 200 (e.g., by causing an acceleration, a turn, a lane shift, etc.) to provide a navigational response

US 10365658 B2: Different trajectories may be generated and included in sparse map 800 based on different environmental conditions, such as day and night, snow, rain, fog, etc. Autonomous vehicles driving under different environmental conditions may be provided with sparse map 800 generated based on such different environmental conditions. In some embodiments, cameras provided on autonomous vehicles may detect the environmental conditions, and may provide such information back to a server that generates and provides sparse maps.  For example, the server may generate or update an already generated sparse map 800 to include trajectories that may be more suitable or safer for autonomous driving under the detected environmental conditions.  The update of sparse map 800 based on environmental conditions may be performed dynamically as the autonomous vehicles are traveling along roads the processor may detect the temporary lane shifting barrier from the image, and select a lane different from a lane corresponding to the target trajectory stored in the road model or sparse map in compliance to the temporary lane shift.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661